      Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 1 of 18




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :

           v.                           :       CRIMINAL NO. 3:16-33

CALEB GUERRIER,                         :         (JUDGE MANNION)

                  Defendant             :

                               MEMORANDUM

      Presently before the court is the August 24, 2020 motion in limine filed

by the government to introduce evidence of defendant Caleb Guerrier’s prior

convictions for impeachment purposes if he testifies at trial. (Doc. 178).

Defendant, through his counsel, opposes the motion. For the reasons set

forth below, the government’s motion will be GRANTED IN PART and

DENIED IN PART.


      I.        BACKGROUND 1

      On April 11, 2017, a Superseding Indictment was filed against

defendant charging him with the following: Count 1, Distribution of Cocaine

Base (Crack), on November 7, 2013, in violation of 21 U.S.C. §841(a)(1);


      1
      Since the complete background of this case is stated in the briefs of
the parties, it will not be fully repeated herein. See also the court’s April 26,
2019 Memorandum, Doc. 117, and the court’s September 27, 2019
Memorandum, Doc. 142.
      Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 2 of 18




Count 2, Distribution of Cocaine Base (Crack), on November 13, 2013, in

violation of 21 U.S.C. §841(a)(1); Count 3, Convicted Felon in Possession of

Firearms, on March 20, 2014, in violation of 18 U.S.C. §§922(g)(1) and

924(a)(2); Count 4, Possession of a Firearm with an Obliterated Serial

Number, on March 20, 2014, in violation of 18 U.S.C. §§922(k) and

924(a)(1)(B); Count 5, Possession of Cocaine Base (Crack) with Intent to

Distribute, between March 28, 2014 and June 22, 2016, in violation of 21

U.S.C. §841(a)(1); and Count 6, Convicted Felon in Possession of

Ammunition, between May 28, 2014 and June 22, 2016, in violation of 18

U.S.C. §§922(g)(1) and 924(a)(2). (Doc. 53). The Superseding Indictment

also contains a forfeiture allegation.

      The government’s motion in limine has been briefed and Exhibits have

been submitted. (Docs. 179 & 180). The matter is now ripe for this court’s

review.

      The final pre-trial conference occurred on December 11, 2020, and the

trial in this case, due to the Covid 19 pandemic, is scheduled to commence

on February 8, 2021. 2




      2
        On May 29, 2020, the court granted defendant’s motion, (Doc. 150),
to bifurcate for trial counts three and six of the superseding indictment, which
                                       -2-
      Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 3 of 18




      II.   STANDARD

      “The purpose of a motion in limine is to allow the trial court to rule in

advance of trial on the admissibility and relevance of certain forecasted

evidence.” United States v. Tartaglione, 228 F.Supp.3d 402, 406 (E.D.Pa.

2017). On a motion in limine, evidence should only be excluded “when the

evidence is clearly inadmissible on all potential grounds.” Id. Evidentiary

rulings on motions in limine are subject to the trial judge’s discretion and are

therefore reviewed for an abuse of discretion. Abrams v. Lightolier, Inc., 50

F.3d 1204, 1213 (3d Cir. 1995); Bernardsville Bd. of Educ. v. J.H., 42 F.3d

149, 161 (3d Cir. 1994). “The Court is vested with broad inherent authority

to manage its cases, which carries with it the discretion and authority to rule

on motions in limine prior to trial.” Ridolfi v. State Farm Mutual Auto. Ins. Co.,

2017 WL 3198006, *2 (M.D.Pa. July 27, 2017). Further, “[c]ourts may

exercise this discretion in order to ensure that juries are not exposed to

unfairly prejudicial, confusing or irrelevant evidence.” Id.

      “A trial court considering a motion in limine may reserve judgment until

trial in order to place the motion in the appropriate factual context.” United




charge Guerrier with being a felon in possession of firearms and ammunition,
respectively, in violation of 18 U.S.C. §§922(g) and 924(a)(2). (Doc. 158).
                                      -3-
      Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 4 of 18




States v. Tartaglione, 228 F.Supp.3d 402, 406 (E.D. Pa. 2017). “Further, a

trial court's ruling on a motion in limine is ‘subject to change when the case

unfolds, particularly if actual testimony differs from what was contained in the

movant's proffer.’” Id. (quoting Luce v. United States, 469 U.S. 38, 41, 105

S.Ct. 460 (1984)).


      III.   DISCUSSION

      The government seeks to introduce evidence of defendant’s prior

convictions under Rule 609(a)(1)(B). Federal Rule of Evidence 609 pertains

to the use of a witness’s prior convictions for impeachment purposes and

provides:

             The following rules apply to attacking a witness’s
             character for truthfulness by evidence of a criminal
             conviction:
             (1) for a crime that, in the convicting jurisdiction, was
             punishable by death or by imprisonment for more
             than one year, the evidence:
             (B) must be admitted in a criminal case in which the
             witness is a defendant, if the probative value of the
             evidence outweighs its prejudicial effect to that
             defendant[.]

Fed.R.Evid. 609(a)(1)(B).

      No doubt that “Rule 609 permits evidence of a prior felony conviction

to be offered to impeach a testifying witness. However, when the testifying


                                       -4-
      Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 5 of 18




witness is also the defendant in a criminal trial, the prior conviction is

admitted only ‘if the probative value of the evidence outweighs its prejudicial

effect to that defendant.’” U.S. v. Caldwell, 760 F.3d 267, 286 (3d Cir. 2014)

(citing Fed.R.Evid. 609(a)(1)(B)). The Third Circuit has held that this Rule

“reflects a heightened balancing test” with a “predisposition toward

exclusion” and, that “[a]n exception [to exclusion of the evidence] is made

only where the prosecution shows that the evidence makes a tangible

contribution to the evaluation of credibility and that the usual high risk of

unfair prejudice is not present.” Id. (citation omitted). “When offering a prior

conviction to impeach a testifying defendant, the government bears the

burden of satisfying the heightened balancing test set out in Rule

609(a)(1)(B).” Id. at 289.

      The Third Circuit has “recognized four factors that should be

considered when weighing the probative value against the prejudicial effect

under this heightened test.” Id. at 286. The four factors are: “(1) the kind of

crime involved; (2) when the conviction occurred; (3) the importance of the

[defendant's] testimony to the case; [and] (4) the importance of the credibility

of the defendant.” Id. at 286 (citing Gov’t of Virgin Islands v. Bedford, 671

F.2d 758, 761 n. 4 (3d Cir. 1982)).


                                      -5-
      Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 6 of 18




      “The Government bears the burden of demonstrating the probative

value of the prior conviction outweighs its prejudicial effect.” United States v.

Wilson, 2016 WL 2996900, *2 (D. N.J. May 23, 2016) (citing Bedford, 671

F.2d at 761. “The defendant is then permitted to rebut the Government’s

presentation, explicating the potentiality for unfair prejudice from admission

of the evidence.” Id. (citation omitted)

      The defendant’s relevant prior convictions which the government

seeks to use to impeach him if he testifies are as follows: 3

          1) Receiving Stolen Property (Dodge Caravan) (F-3)
             (docket #252-2003 Monroe County) Arrested
             12/30/2002; Sentenced on 9/19/2003 to 6 to 12
             months in prison; 1/14/2004 paroled.
          2) Receiving Stolen Property (F-3) (Dodge Intrepid)
             (docket #286-2003 Monroe County) Arrested
             2/21/2003; Sentenced on 9/19/2003 to 5½ to 11
             months in prison, to run consecutive to #252-2003;
             1/14/2004 paroled.
          3) Flight to Avoid Apprehension (M-2) (docket #285-
             2003 Monroe County)           Arrested 2/21/2003;
             Sentenced on 9/19/2003 to serve 1 month to 6
             months, to run concurrent to #252-2003 and #286-
             2003.
             The defendant received an aggregate sentence of
             11½ to 23 months on all three charges. 4

      3
        The government notes that it has complied with Rule 609(b)(2) by
providing written notice to defense counsel of its intent to impeach defendant
with his prior convictions older than 10 years. (Doc. 179 at 18 n. 3).
      4
        The court takes judicial notice of the defendant’s prior convictions
since the criminal dockets are state court records and can be found at
                                      -6-
      Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 7 of 18




      Initially, since the government, as the moving party, does not advance

any substantive argument in its brief that defendant’s conviction for Flight to

Avoid Apprehension (M-2) should be introduced to impeach him if he

testifies, (see Doc. 179 at 12-13), the court does not discuss this conviction

herein and the government will not be permitted to use it to impeach the

defendant at trial.

      The government, however, does argue that the defendant’s two

previous felony convictions for Receiving Stolen Property (“RSP”) are

admissible for impeachment purposes as crimes involving “deceit and

dishonesty.” The defendant contends that his two RSP convictions are over

10 years old and, that even if these crimes involved a dishonest act or false

statement, the government must still show that the probative value of these

convictions substantially outweigh the prejudicial effect under F.R.E. 609.

      The court will now consider all of the Bedford factors with respect to

defendant’s two RSP convictions.

      In considering the first factor regarding the kind of crime involved,

“courts consider both the impeachment value of the prior conviction as well



https://ujsportal.pacourts.us/DocketSheets/CP.aspx. See also Criminal
Complaints and Affidavits regarding the above stated offenses attached to
defendant’s brief, Docs. 180-1 to 180-3.
                                    -7-
       Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 8 of 18




as its similarity to the charged crime.” Caldwell, 760 F.3d at 286. “The

impeachment value relates to how probative the prior conviction is to the

witness’s character for truthfulness.” Id. “With respect to the similarity of the

crime to the offense charged, the balance tilts further toward exclusion as

the offered impeachment evidence becomes more similar to the crime for

which the defendant is being tried.” Id. “Generally, where the crime is

punishable by a sentence of more than one year imprisonment, or if the crime

involved required proof of a dishonest act or false statement by the witness,

such evidence must be admitted for impeachment purposes.” Klatch-

Maynard v. Sugarloaf Tp., 2013 WL 1789744, *3 (M.D. Pa. April 26, 2013)

(citing Fed.R.Evid. 609; Green v. Bock Laundry Mach. Co., 490 U.S. 504,

527, 109 S.Ct. 1981 (1989)). When considering this factor, “the court asks

whether the past conviction involved dishonesty, false statements, or any

other offense in the nature of crimen falsi.” Id. at *4 (citing Walker v. Horn,

385 F.3d 321, 334 (3rd Cir. 2004)). “Crimes of this nature are believed to

have a high value of impeachment—the only proper purpose served by

admitting past convictions—because they bear directly on a witness’s

propensity to testify truthfully.” Id. (citations omitted).




                                        -8-
      Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 9 of 18




      Defendant’s prior convictions at issue are two state felony RSP

convictions which occurred more than ten years ago. (Docs. 180-1 to 180-

3). The first conviction relates to defendant’s December 30, 2002 arrest for

RSP in which the Criminal Complaint charged that “[defendant] did

intentionally receive, retain or dispose of movable property, to wit: [1994

Dodge Caravan] of [another person], knowing that it had been stolen or

believing that it had probably been stolen, the property not being received,

retained, or disposed of with intent to restore it to the owner.” (Doc. 180-2). 5

      The second conviction relates to defendant’s February 21, 2003 arrest

for RSP in which the Criminal Complaint charged that “[defendant] …

intentionally received, retained or disposed of movable property, namely, a

[1993 Dodge Intrepid] … belonging to [another person], with no intent to

restore it to the owner, knowing that such property was stolen or believing

that it had probably been stolen, in violation of [18 Pa.C.S. §3925(a)].” (Doc.

180-3).

      Under Pennsylvania law,18 Pa.C.S.A. §3925(a), a person is guilty of

receiving stolen property if he “intentionally receives, retains, or disposes of


      5
       Since the Affidavits of Probable Cause for both of defendant’s RSP
convictions are found in defendant’s Exhibits, Docs. 180-2 & 180-3, they are
not repeated herein.
                                    -9-
      Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 10 of 18




movable property of another knowing that it has been stolen, or believing

that it has probably been stolen, unless the property is received, retained, or

disposed with intent to restore it to the owner.”

      Defendant admits that a crime for RSP “can be committed if a

defendant has received, retained or disposed of movable property believing

that is has probably been stolen”, and that “[t]his is the type of crime that

involves dishonesty.” (Doc. 180 at 4) (citing United States v. Wilson, 2016

WL 2996900 *3 (D. N.J. May 23, 2016)). However, defendant maintains that

even though his prior RSP crimes do not have any similarity to the instant

drug trafficking and gun charges, under FRE 403 the probative value of the

evidence regarding his convictions is substantially outweighed by its

prejudicial effect.

      The government contends that RSP is admissible as a crime of

dishonesty or false statement under RuIe 609(a)(2). It also contends that “a

defendant’s conviction for the crime of receiving stolen property has been

admitted for impeachment purposes, because ‘deceit and dishonesty are at

the core of this crime.’” (Doc. 179 at 15) (quoting United States v. Wilson,

2016 WL 2996900 *3 (D. N.J. May 23, 2016)).

      As the court explained in Wilson, 2016 WL 2996900, at *3:


                                     - 10 -
      Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 11 of 18




             First, [Defendant’s prior conviction for receiving
             stolen property] is not similar in nature to the instant
             offense of unlawful possession of a weapon, which
             diminishes the prejudice and the risk that the jury
             may draw impermissible propensity inferences. See
             Caldwell, 760 F.3d at 286-87. Second, that
             conviction is one that, by its nature, implies
             dishonesty. Defendant pleaded guilty to receiving
             stolen property in violation of N.J. Stat. Ann. §2C:20-
             7, which provides: “A person is guilty of theft if he
             knowingly receives or brings into this State
             moveable property of another knowing that it has
             been stolen, or believing that it is probably stolen.”
             Deceit and dishonesty are at the core of this crime;
             the fact that Defendant knowingly received property
             that he knew or believed to be stolen has probative
             value for impeachment purposes. Gordon, 383 F.2d
             at 940 (“In common human experience acts of
             deceit, fraud, cheating, or stealing, for example, are
             universally regarded as conduct which reflects
             adversely on a man’s honesty and integrity.”).
             Accordingly, the first Bedford factor weighs in favor
             of admitting Defendant’s prior conviction for
             receiving stolen property.

      Based on the underlying facts regarding defendant’s two RSP

convictions as detailed in the Criminal Complaints and Affidavits of Probable

Cause, both convictions involved an attempt to conceal proper ownership of

the property as well as acts of stealth and deception that have substantial

probative value. See United States v. Blakeslee, 2010 WL 1416840, at *2

(M.D. Pa. April 5, 2010) (“Crimes of stealth, such as theft or burglary, have

also been found to reflect a significant lack of credibility.”).
                                      - 11 -
     Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 12 of 18




      The court finds that the balance of the first Bedford factor weighs in

favor of admissibility regarding the RSP crimes which have greater

impeachment value since they imply dishonesty.

      The second factor, the age of the prior convictions, appears to weigh

against admissibility since the defendant’s RSP convictions occurred well

beyond the ten years, i.e., defendant was sentenced for both convictions on

September 19, 2003 and paroled on January 14, 2004, and they are clearly

not timely under Rule 609. The government concedes that “[d]epending upon

when the defendant completed parole, these offenses are likely outside the

ten-year ‘look back’ period set forth in Rule 609(b).” (Doc. 179 at 17).

Nonetheless, it points out that “these offenses are within ten years of the

drug trafficking conduct for which the defendant is presently on trial, which

occurred in November 2013, as charged in Counts 1 and 2 of the

superseding indictment.” (Id.).

      Defendant’s prior RSP convictions are presumptively excluded unless

a special balancing of their probative value compared to their prejudicial

effect under Rule 609(b) overcomes the presumption. Caldwell, 760 F.3d at

287. In particular, “[a] conviction over ten years old (measured from the date

of conviction or release from confinement for the conviction, whichever is


                                    - 12 -
      Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 13 of 18




later), is generally not admissible “unless the court determines, in the

interests of justice, that the probative value of the conviction supported by

specific facts and circumstances substantial outweighs its prejudicial effect.”

United States v. Jessamy, 464 F.Supp.3d 671, 674 (M.D. Pa. 2020) (citing

Fed.R.Evid. 609(b)). “Thus, convictions over ten years old are only to be

admitted in exceptional circumstances and the Rule 403 balancing is

reversed”, i.e., “under Rule 403 unfair prejudice must substantially outweigh

the evidence’s probative value, [but] for convictions over ten years old, the

probative value of the conviction must substantially outweigh the prejudicial

effect.” Id.

       The government argues that since defendant did not have an

unblemished record after his two RSP convictions, this weighs in favor of

defeating the presumption based on the age of the prior convictions. The

government relies upon Caldwell, 760 F.3d at 287, in which the Third Circuit

stated “the probative value of an older conviction may remain undiminished

if the defendant was recently released from confinement or has multiple

intervening convictions, both of which suggests his character has not

improved.” In particular, the government represents that after his 2003 RSP

convictions, “defendant Guerrier has additional intervening convictions for


                                    - 13 -
     Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 14 of 18




Disorderly Conduct (2007) and Possession of a Controlled Substance

(2009), as well as additional arrests for Delivery of a Controlled Substance

(2009), Sale of a Controlled Substance (2009), Delivery of a Controlled

Substance (2009), Simple Assault (2014) and Robbery, Terroristic Threats,

Unlawful Restraint, Theft by Unlawful Taking, Simple Assault and False

Imprisonment (2015).” (Doc. 179 at 18). The government notes that

defendant’s 2015 charges are still pending in Luzerne County Court.

     The court finds that the probative value of defendant’s 2003 RSP

convictions remains undiminished since his stated subsequent convictions

commencing within four years after 2003 indicate that he has not abandoned

his prior ways of criminal behavior. See Wilson, 2016 2996900, *3 (“The

recent nature of th[e] crimes [following his conviction for receiving stolen

property] suggest Defendant’s character has not improved and indicate that

the older conviction has probative value for impeachment purposes.”). As

such, the second factor weighs in favor of allowing the government to

impeach defendant with his 2003 RSP convictions if he testifies. See United

States v. Taylor, 2018 WL 5832049 (M.D. Pa. Nov. 7, 2018) (the court found

that the probative value of defendant’s 2005 convictions remains

undiminished since his two subsequent convictions over a short period of


                                   - 14 -
      Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 15 of 18




time after 2005 indicates that he has not abandoned his prior ways of criminal

behavior); United States v. Carey, 2019 WL 6492566 *7 (M.D. Pa. December

3, 2019) (court found that drug trafficking conviction outside ten-year “look

back” period to be “highly probative” and “substantially outweigh[ing] any

prejudicial effect”).

      “The third factor inquires into the importance of the defendant's

testimony to his defense at trial.” Caldwell, 760 F.3d at 287. “If it is apparent

to the trial court that the accused must testify to refute strong prosecution

evidence, then the court should consider whether, by permitting conviction

impeachment, the court in effect prevents the accused from testifying.” Id.

(citation omitted). Thus, “[i]f a defendant’s testimony is important to his

defense, this factor weighs against admitting a prior conviction.” Wilson,

2016 2996900, *3 (citation omitted). However, “[if] the defense can establish

the subject matter of the defendant's testimony by other means, the

defendant's testimony is less necessary, so a prior conviction is more likely

to be admitted.” Caldwell, 760 F.3d at 288 (citation omitted).

      In its brief, (Doc. 179 at 21), the government states that:

             the testimony of the defendant will set up a credibility
             contest between the defendant and the
             government’s witnesses. In various pretrial matters
             concerning this case, the defendant has denied that
                                      - 15 -
     Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 16 of 18




           he has engaged in any of the criminal conduct with
           which he is presently charged. At various times, the
           defendant has claimed that he was “misidentified” by
           the confidential informant to whom he sold drugs,
           and has denied possession of any of the firearms
           which were located in his residence. The jury will be
           asked to choose between the defendant’s version of
           events and that provided by the government’s
           witnesses, including the confidential informant, and
           members of the Luzerne County Drug Task Force,
           the FBI, and the Pennsylvania Office of Attorney
           General. The credibility of these witnesses,
           therefore, will be crucial to establishing the
           government’s case, as well as the defendant’s
           defense.

     Defendant’s testimony in this case may be important to demonstrate

the validity of his defense and it may be “fundamentally important to his

defense.” Id. at 289. As such, the court will balance the third factor as

weighing against the admission of defendant’s prior RSP convictions. See

Taylor, 2018 WL 5832049, *5.

     “The [fourth] factor concerns the significance of the defendant’s

credibility to the case. ‘When the defendant’s credibility is a central issue,

this weighs in favor of admitting a prior conviction.’” Caldwell, 760 F.3d at

288 (citation omitted). “Where a case is reduced to a swearing contest

between witnesses, the probative value of conviction is increased.” Id.

(citation omitted). In this case, the testimony of the defendant will create a


                                    - 16 -
      Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 17 of 18




credibility contest between the defendant and the government’s witnesses,

as detailed above. It will create an issue as to whether defendant was

properly identified by the confidential informant (“CI”) and whether defendant

possessed the firearms found in his residence. The jury will have to decide

between the defendant’s version of events and those provided by the CI and

the other witnesses presented by the government. Also, if defendant

testifies, he places his credibility directly at issue. See United States v. Beros,

833 F.2d 455, 463-64 (3d Cir. 1987). Thus, the credibility of all of the

witnesses will be crucial to establish the government’s case as well as

defendant’s defenses.

      As such, the court finds that the fourth Bedford factor weighs in favor

of admitting defendant’s prior RSP convictions. See Taylor, 2018 WL

5832049, *5.

      Thus, three of the four Bedford factors weigh in favor of allowing the

government to use defendant’s two 2003 felony RSP convictions to impeach

his credibility if he testifies at trial. The court finds that the government has

met its burden of showing that the probative value of defendant’s stated prior

convictions outweighs its prejudicial effect under Rule 609(a)(1)(B).

Additionally, the government’s use of defendant’s stated prior convictions will


                                      - 17 -
           Case 3:16-cr-00033-MEM Document 228 Filed 01/06/21 Page 18 of 18




be limited to cross-examination, if he testifies. However, as a safeguard, the

court will give a limiting instruction to the jury and direct the jury to consider

defendant’s prior convictions for impeachment purposes only. See U.S. v.

Cherry, 2010 WL 3156529, *7 (The court found that a limiting jury instruction

would mitigate any potential prejudice to defendant.).

           Therefore, the court will grant the government’s motion in limine

regarding the admissibility of evidence related to defendant’s two felony RSP

convictions from 2003 only for purposes of impeachment if he testifies.


           IV. CONCLUSION

           Accordingly, the government’s motion in limine, (Doc. 178), is

GRANTED IN PART with regard to the use for impeachment purposes of the

defendant’s two prior RSP convictions if he testifies at trial, and is DENIED

IN PART with regard to the use for impeachment purposes of the defendant’s

prior conviction for flight to avoid apprehension. An appropriate order shall

issue.

                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: January 6, 2021
16-33-01




                                        - 18 -
